Matter of Stebelsky v Schleger (2016 NY Slip Op 00201)





Matter of Stebelsky v Schleger


2016 NY Slip Op 00201


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2014-03616
 (Docket Nos. V-3786-06, V-4073-06)

[*1]In the Matter of Alexandra Marie Stebelsky, appellant,
vRandy Bryan Schleger, respondent. (Proceeding No. 1)In the Matter of Randy Bryan Schleger, respondent, vAlexandra Marie Stebelsky, appellant. (Proceeding No. 2)


Lisa Siano, Merrick, NY, for appellant.
William A. Sheeckutz, East Meadow, NY, for respondent (no brief filed).
Karen G. Brand, Manhasset, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Elaine Jackson Stack, J.H.O.), dated February 27, 2014. The order, insofar as appealed from, after a hearing, directed the mother to place the subject child in therapy with a child psychiatrist and failed to direct the father to pay a pro rata share of the cost of the therapy.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
In these related custody and visitation proceedings, the Family Court, after a hearing, granted that branch of the mother's petition which was to suspend the father's visitation with the subject child. The court also directed the mother to place the child in intensive and consistent therapy with a child psychiatrist, with the goal of repairing the relationship between the father and the child so that visitation could resume in the future. The mother appeals.
The Family Court properly directed the mother to place the child in intensive and consistent therapy with a child psychiatrist, with the goal of repairing the relationship between the father and the child so that visitation could resume in the future (see Matter of Thompson v Yu-Thompson, 41 AD3d 487, 488-489; Catalan v Catalan, 6 AD3d 482; Ramshaw v Ramshaw, 186 AD2d 243, 244; Resnick v Zoldan, 134 AD2d 246, 248; see also Cook v Rabinowitz, 5 AD3d 594, 594). The record reveals that the therapy in which the mother had placed the child was neither consistent nor effective.
The mother's contention that the Family Court should have directed the father to pay a pro rata share of the cost of the therapy, raised for the first time on appeal, is not properly before this Court on this appeal (see Family Ct Act § 416; Waterman v Waterman, 160 AD2d 865; Dapolito [*2]v Dapolito, 150 AD2d 375, 375).
MASTRO, J.P., LEVENTHAL, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court